The questions of law in this case are the same as in Willett v. Miller *Page 293 
et al., No. 24058, 176 Okla. 278, 55 P.2d 90, this day decided.
The facts concerning the change in the bed of the Cimarron river are almost identical with the facts in the Willett Case.
The finding of fact by the trial court is to the effect that the changes in the location of the river bed as shown by the evidence was by avulsion and not by reliction and accretion, and judgment was accordingly to the effect that the boundary lines of the land of the several parties were the same as they existed at the time of the original survey, and that the middle of the channel of the river as it was then located remains the dividing line between the several tracts of land lying on the opposite sides thereof.
The evidence justifies the findings of fact both as to the changes in the channel of the river and the claim of title by prescription.
The judgment is therefore affirmed.
McNEILL, C. J., OSBORN, V. C. J., and WELCH and CORN, JJ., concur.